DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 is objected to because of the following informalities:  
Claim 4, line 2, “the housing” lacks antecedent basis in the claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Komuro et al. (US 4,926,332).

Regarding claim 2, Komuro et al. discloses a vehicle door switch, wherein the limiting unit is configured as a spacer (a projection, see annotated Fig. 4 below) for limiting the amount of the movement to be made by the rod and attached to a housing that supports the rod in a movable manner (see annotated Fig. 4 below).
Regarding claim 3, Komuro et al. discloses a vehicle door switch, wherein the limiting unit is provided on the rod as a protrusion (flange FL, Fig. 4) for limiting the amount of the movement to be made by the rod (see annotated Fig. 4 below).


    PNG
    media_image1.png
    344
    568
    media_image1.png
    Greyscale

s 1, 4, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagata et al. (EP 2 447 130 A1, IDS filed 7/22/2020).

Regarding claim 1, Nagata et al. discloses a vehicle door switch comprising: a rod (element 22, Fig. 4a) configured to move as a door (elements 100a, 100b, Fig. 1) is closed; a detecting unit (element 25, Fig. 4a) configured to output a detection signal when one of ends of the rod has moved by a predetermined distance or more; and a limiting unit (element 20, Fig. 4a) configured to limit an amount of movement made by the rod within a range where the detecting unit outputs the detection signal (see par. [0050]).
Regarding claim 4, Nagata et al. discloses a vehicle door switch, wherein the limiting unit changes a position at which the detecting unit is positioned, relative to a housing on which the detecting unit is provided (see par. [0050]).
Regarding claim 5, Nagata et al. discloses a method for attaching a vehicle door switch, comprising: attaching a vehicle door switch to a vehicle, the vehicle door switch including a rod (element 22, Fig. 4a) configured to move as a door (elements 100a, 100b, Fig. 1) is closed, a detecting unit (element 25, Fig. 4a) configured to output a detection signal when one of ends of the rod has moved by a predetermined distance or more, and a limiting unit (element 20, Fig. 4a) configured to limit an amount of movement made by the rod within a range where the detecting unit outputs the detection signal; and adjusting a position of a pressing unit provided on the door, the pressing unit being configured to press the rod (see par. [0050]).


Fujita et al. (US 2019/0242175) and (US 2019/0218848) disclose a door opening/closing device having a door closing state detecting part.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON GONZALEZ whose telephone number is (571)270-7914. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER LINDSAY can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/M.G/Examiner, Art Unit 2852                                                                                                                                                                                                        
2/24/2022